DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings show reference number 119 for capacitor, and reference number 118 for inductor; however, these reference numbers 118 and 119 are inconsistent with the description in the specification as the specification describes reference number 119 for inductor, and reference number 118 for capacitor (see paragraphs [0028], [0041], [0042], and [0046]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the specification (see paragraphs [0028], [0041], [0042], and [0046]) recites “capacitor” as reference number 118, and “inductor” as reference number 119; however, these reference numbers are inconsistent with the reference numbers in the drawings as the drawings show reference number 119 for capacitor, and reference number 118 for inductor. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the recitation “a load” recited on line 5 is unclear antecedent basis because it is not clear if it refers to “a load” recited earlier on line 3 of the claim.  Clarification and/or appropriate correction is required.
Claims 2-12 are indefinite because they depend on claim 1.
For claim 13, the recitation “a match connectable between a variable frequency power supply circuit including a variable frequency power supply operative connected to a load” on lines 1-3 is indefinite because it is not clear a match connectable between a variable frequency power supply circuit and what element; and it appears to be misdescriptive to recited “a variable frequency power supply circuit including a variable frequency power supply operative connected to a load” as the specification does not disclose the variable frequency power supply circuit connected to a load, and instead, it is disclosed the match is connected to the load.  Further, the recitation “can dynamically change” is indefinite because “can” is not a positive term of the invention.  Also, the recitation “a load” on line 5 is unclear antecedent basis because it is not clear if it refers to the one recited earlier on line 3 of the claim.  Clarification and/or appropriate correction is required.
Claims 14-18 are indefinite because they depend on claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 11-14, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son (US 2012/0168081).
For claims 1, 13 and 19, Figures 4 and 10 of Son each teaches a power supply circuit, comprising: a switchable match (1400 in Figure 4, 1400a and 1400b in Figure 10, also see [00105] where each of adjustable capacitor 1400-1 through 1400-N is formed of a capacitor unit 1401 and a switch circuit 1402) configured to change electrical characteristics thereof in response to changes in a load (1100 in Figure 4, 1160 in Figure 10) to which the switchable match is connected, the match including: a high voltage bus (1210) connectable to the load (1100 in Figure 4, 1160 in Figure 10); a low voltage bus (the bottom ground line) connectable to the load (1100 in Figure 4, 1160 in Figure 10, see load 1100 shown in Figure 1) such that the load is in series between the high voltage bus and the low voltage bus; at least two capacitors (1401 in Figure 4, also see [00105] where each of adjustable capacitor 1400-1 through 1400-N is formed of a capacitor unit 1401 and a switch circuit 1402) having a fixed value of capacitance selectively connectable between the high voltage bus and the low voltage bus; and a plurality of solid state switches (1402, also see [00105] where each of adjustable capacitor 1400-1 through 1400-N is formed of a capacitor unit 1401 and a switch circuit 1402) equal in number to the number of capacitors (1401) having a fixed value of capacitance connectable between the high voltage bus and the low voltage bus, each switch (each switch in 1402) configured and arranged to selectively connect or disconnect one of the capacitors (capacitor in 1401) having a fixed value of capacitance selectively connectable between the high voltage bus and the low voltage bus into electrical communication between the high voltage bus and the low voltage bus; and a variable frequency power supply circuit (1200, 1340) including a variable frequency power supply operative connected to a high voltage output connection (output of 1340 connected to 1210), the high voltage output connection connected to the high voltage bus (1210).  Note that this also meets all the limitations of claim 13 and method claim 19.
For claim 4, Figures 4 and 10 of Son each teaches that wherein the variable frequency power supply (1200, 1340) is an RF generator (1200).
For claims 5 and 14, Figure 4 of Son teaches wherein the switchable match (1400) is configured as an L match (Figure 2A is an L match configuration).  Note that this also meets the limitations “one of” of claim 14.
For claims 6 and 14, Figure 10 of Son teaches wherein the switchable match (1400a, 1400b) is configured as a Pi match.  Note that this also meets the limitations “one of” of claim 14.
For claim 11, Figures 4 and 10 of Son each teaches where the low voltage bus is a ground bus (see ground in Figure 4, also see [00105] where each of adjustable capacitor 1400-1 through 1400-N is formed of a capacitor unit 1401 and a switch circuit 1402).
For claims 12 and 18, Figures 4 and 10 of Son each teaches wherein the solid state switches (1402, also see [00105] where each of adjustable capacitor 1400-1 through 1400-N is formed of a capacitor unit 1401 and a switch circuit 1402) are electrically interposed between corresponding ones of the fixed capacitance capacitors (1401, also see [00105] where each of adjustable capacitor 1400-1 through 1400-N is formed of a capacitor unit 1401 and a switch circuit 1402) and the high voltage bus (see Figure 4 for switches 1402 and capacitor 1401).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2012/0168081) in view of Schatz et al. (USP 9,601,261).
For claim 2, Figures 4 and 10 of Son teaches all the limitations of this claim as discussed in the 102 rejection of claim 1 above except for the variable frequency power supply circuit comprises a DC power supply circuit and a variable frequency output DC to AC Convertor.  However, Figure 87 of Schatz et al. teaches a power supply circuit (8706) comprising a variable frequency power supply circuit (8718, 8720, 8722, 8724) connect to a switchable match (8716), wherein the variable frequency power supply circuit (8718, 8720, 8722, 8724) comprises a DC power supply circuit (8722) and a variable frequency output DC to AC converter (8720).  Therefore, it would have been obvious to one having ordinary skilled in the art at the time before the invention was effectively filed to modify the circuits in Figures 4 and 10 of Son by specifically using the variable frequency power supply circuit (8718, 8720, 8722, 8724) as taught in Figure 87 of Schatz et al. instead of the RF 1200 (in Figures 4 and 10 of Son) to provide the high voltage output connection to the high voltage bus of the switchable match for the purpose of wirelessly providing power to the circuitry and to provide a strong power that is required for the circuitry to operate (Col. 142, line 20-45).  Thus, this combination/modification meets all the limitations of claim 2.
For claim 3, the combination/modification as discussed in claim 2 above teaches that the variable frequency power supply circuit (8718, 8720, 8722, and 8724) comprises an amplifier (8716).
Allowable Subject Matter
Claims 7-9 and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 6/14/22 have been considered but are moot in view of the new ground of rejection(s).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842